DETAILED ACTION
This is the first office action regarding application 16/937,523 filed July 23, 2020. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on November 24, 2020 is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of at least the terms 3G, 4G, LTE, and Bluetooth, which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “benefit” in claims 1, 12, and 20 is a relative term which renders the claim indefinite. The term “benefit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This use of the term “benefit” renders the claim indefinite as the term can have different meanings depending on the user. The term should be removed or a metric to determine a the “benefit” should be added.

Claims 2-11 and 13-19 are dependent on claims 1 and 12 respectively and thus inherit all of the limitations of the independent claims, these claims are therefore rejected by virtue of this dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an method claim comprising the steps of receiving messages, record data, and determine a correction. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
Claim 1 recites the abstract concept of receiving data, recording additional data, comparing the data to determine a correction and transmitting that correction. This abstract idea is described in at least claims 1, 12, and 20 “determining correction data that describes a variance” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining correction data that describes a variance”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed operations center). That is, other than reciting “by the operation center”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by an operation center” language, “determining correction data that describes a variance” in the context of this claim encompasses the user mentally determining a difference between two sets of location data so as to determine a correction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receiving … a first wireless message”, “causing a rich sensor set … to record sensor data”, and “transmitting … a second wireless message”. Here the steps of receiving, transmitting, and recording sensor data are considered to be insignificant extra solution activity in the form of data gather and output (See MPEP 2106.05(g)). Additionally the computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an operation center” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the extra steps in the claims directed to “ receiving … record sensor data … transmitting” are considered to be mere extra solution activity. Claim 1 is not patent eligible. 

	

Regarding dependent claims 2-11
Under Step 1:
Claims 2-11 are to a method comprising the steps of “controls when vehicles join and leave” (Claim 5), “manages how the set of sensor rich vehicles contribute computing power” (Claim 6), “controls which vehicles are eligible to join” (Claim 7), and “determination of which vehicle … is the operation center” (Claim 9), (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-11 depend on claim 1 and recite the limitations of “controls when vehicles join and leave” (Claim 5), “manages how the set of sensor rich vehicles contribute computing power” (Claim 6), “controls which vehicles are eligible to join” (Claim 7), and “determination of which vehicle … is the operation center” (Claim 9), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-11 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-11 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-11 are not patent eligible.

Regarding claim 12, claim 12 is apparatus claim comprising an onboard vehicle computer. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
Claim 12 recites the abstract concept of receiving data, recording additional data, comparing the data to determine a correction and transmitting that correction. This abstract idea is described in at least claims 1, 12, and 20 “determining correction data that describes a variance” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining correction data that describes a variance”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed operations center). That is, other than reciting “by the operation center”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by an operation center” language, “determining correction data that describes a variance” in the context of this claim encompasses the user mentally determining a difference between two sets of location data so as to determine a correction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receiving … a first wireless message”, “causing a rich sensor set … to record sensor data”, and “transmitting … a second wireless message”. Here the steps of receiving, transmitting, and recording sensor data are considered to be insignificant extra solution activity in the form of data gather and output (See MPEP 2106.05(g)). Additionally the computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an operation center” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the extra steps in the claims directed to “ receiving … record sensor data … transmitting” are considered to be mere extra solution activity. Claim 12 is not patent eligible. 

Regarding dependent claims 13-19
Under Step 1:
Claims 13-19 are to a method comprising the steps of “controls when vehicles join and leave” (Claim 16), “manages how the set of sensor rich vehicles contribute computing power” (Claim 17), “controls which vehicles are eligible to join” (Claim 18), (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 13-19 depend on claim 1 and recite the limitations of “controls when vehicles join and leave” (Claim 16), “manages how the set of sensor rich vehicles contribute computing power” (Claim 17), “controls which vehicles are eligible to join” (Claim 18), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 13-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 13-19 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 13-19 are not patent eligible.

Regarding claim 20, claim 20 is an apparatus claim comprising a process and a memory. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
Claim 20 recites the abstract concept of receiving data, recording additional data, comparing the data to determine a correction and transmitting that correction. This abstract idea is described in at least claims 1, 12, and 20 “determining correction data that describes a variance” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining correction data that describes a variance”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed processor and memory). That is, other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “determining correction data that describes a variance” in the context of this claim encompasses the user mentally determining a difference between two sets of location data so as to determine a correction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receiving … a first wireless message”, “causing a rich sensor set … to record sensor data”, and “transmitting … a second wireless message”. Here the steps of receiving, transmitting, and recording sensor data are considered to be insignificant extra solution activity in the form of data gather and output (See MPEP 2106.05(g)). Additionally the computing device, “a processor”, in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the extra steps in the claims directed to “ receiving … record sensor data … transmitting” are considered to be mere extra solution activity. Claim 20 is not patent eligible. 

Regarding claim 12, the preamble recites a “computer program product comprising computer code". In light of the instant specification, the program appears to comprise software elements. None of the comprising elements of the claimed system appear to be physical components. Therefore the “program” of claim 12 is computer software per se and is not a “process, machine, manufacture, or composition of matter" as defined in 35 U.S.C. 101.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US-20190035271) in view of Altintas (US-20190191265). 

Regarding claim 1, Jain teaches 
a method for providing a location data correction service (Abstract, "The edge device may then determine an updated position for the legacy car based on the set of position data for the set of observed cars, the set of visual data, and the set of sensor data and provide the updated position of the legacy car.")
the method executed by an operation center that includes a set of sensor rich vehicles and comprising (Paragraph [0014], "These sensor-rich cars share the road with legacy cars that may not have the inbuilt sensors, cameras, and/or other sophisticated technologies."
	receiving, by the operations center a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle (Paragraph [0018], "For example, the technical solution may receive, by a physical processor of an edge computing device, position data for a legacy car and information about a make and model of the legacy car.")
wherein the set of sensor rich vehicles and the legacy vehicle are connected vehicles (Figure 1 shows the sensor rich cars being connected to legacy cars)
causing a rich sensor set included in the operation center to record sensor data describing geographic locations of objets in a roadway environment that includes the set of sensor rich vehicles and the legacy vehicles (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.")
wherein the objects whose geographic locations are described include the set of sensor rich vehicles and the legacy vehicle (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.")
and wherein the sensor data is more accurate than the legacy location data for describing the geographic location of the legacy vehicle (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car)
determining correction data that describes a variance between the geographic location of the legacy vehicle as described by the sensor data of the legacy location data (Figure 3 shows the process of the present system including 520, "Determine an updated position of the legacy car based on the position data, sensor data, and visual data")
and transmitting, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car")
wherein the second wireless message includes the correction data so that the legacy vehicle receives a benefit by correcting the legacy location data the minimize the variance (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car") (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car). 
However Jain does not explicitly teach that these steps are performed via a serverless ad-hoc vehicular network. 
Altintas teaches a system for forming micro-vehicular clouds at geographic locations via particular connected vehicles including a serverless ad-hoc vehicular network (The specification of the instant application states “In some embodiments, the serverless ad-hock vehicular network is a vehicular micro cloud.” in paragraph [0027]) (Abstract, "The disclosure includes embodiments for controlling whether a particular connected vehicle forms a micro-vehicular cloud at a geographic location"). 
Jain and Altintas are analogous art as they are both generally related to communication methods and systems for interconnected vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the operation center node of Jain with the ad-hoc vehicular network/vehicular micro cloud of Altintas in order to make better use of available computing resources in a geographic area and reduce the cost of the system by eliminating the need for an infrastructure component (Altintas, Paragraph [0002], “Connected vehicles form clusters of interconnected vehicles (e.g., via vehicle-to-everything, i.e., “V2X”) that are located at a similar geographic location. Such clusters are known as “micro-vehicular clouds.” The vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud.”).

Regarding claim 2, the combination of Jain and Altintas teaches the system as discussed above in claim 1, however Jain does not explicitly teach wherein the set of sensor rich vehicles includes one ego vehicle.
Altintas further teaches wherein the set of sensor rich vehicles includes one ego vehicle (Paragraph [0020], "wirelessly transmit the rules data to a particular connected vehicle, where the rules data is operable to control whether the particular connected vehicle forms a micro-vehicular cloud at the geographic location")
Jain and Altintas are analogous art as they are both generally related to communication methods and systems for interconnected vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the operation center node of Jain with the ad-hoc vehicular network/vehicular micro cloud and ego vehicle of Altintas in order to make better use of available computing resources in a geographic area and reduce the cost of the system by eliminating the need for an infrastructure component (Altintas, Paragraph [0002], “Connected vehicles form clusters of interconnected vehicles (e.g., via vehicle-to-everything, i.e., “V2X”) that are located at a similar geographic location. Such clusters are known as “micro-vehicular clouds.” The vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud.”).

Regarding claim 3, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Jain further teaches wherein the set of sensor rich vehicles includes a plurality of vehicles (Figure 1, items 101A-N). 

Regarding claim 4, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Jain further teaches wherein the plurality of vehicles executes the method via collaborative computing so that different vehicles are responsible for executing different portions of the method (Paragraph [0025], "System 10 may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road. For example, system 10 may utilize the processing capabilities of sensor-rich cars", here the system is using the processing capabilities of different vehicles in order to accomplish different portions of the method).

Regarding claim 5, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center controls when vehicles join and leave the serverless ad-hoc vehicular network (Paragraph [0104], "In some embodiments, a member of the micro-vehicular cloud 194 includes any endpoint (e.g., the first vehicle 123, the second vehicle 124, the non-vehicle node 103, etc.) which has completed a process to join the micro-vehicular cloud 194 (e.g., a handshake process with the coordinator of the micro-vehicular cloud 194).") (Paragraph [0014], "In some embodiments, the planner system is operable to instruct the cloud client regarding which vehicle at a geographic location is in a better position to be the coordinator for a micro-vehicular cloud and which vehicles are members of the micro-vehicular cloud. A coordinator of a micro-vehicular cloud is the vehicle which (1) forms the micro-vehicular cloud or (2) manages how the computing resources of the micro-vehicular cloud are utilized by the members of the micro-vehicular cloud.", here the system is controlling which vehicles are members of the micro-vehicular cloud and those vehicles have to complete a process with the coordinator in order to join).

Regarding claim 6, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center manages how the set of sensor rich vehicles contribute computing power to the serverless ad-hoc vehicular network for a purpose of executing the method and fulfilling the location data correction service (Paragraph [0014], "A coordinator of a micro-vehicular cloud is the vehicle which (1) forms the micro-vehicular cloud or (2) manages how the computing resources of the micro-vehicular cloud are utilized by the members of the micro-vehicular cloud.") (Paragraph [0016], "In another example, a member vehicle would like to use the processing power of the micro-vehicular cloud to complete a computing task, and the member vehicle transmits a request to process digital data to the coordinator. The coordinator then determines whether the micro-vehicular cloud has adequate unused processing power to accommodate the request, and if so, the coordinator takes steps to accommodate the request."). 

Regarding claim 7, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center control which vehicles are eligible to join the serverless ad-hoc vehicular network based on their unused computing resources which they can make available to other members of the serverless ad-hoc vehicular network (Paragraph [0167], "In some embodiments, the selection policy includes a “Highest Resource First” policy … expected unused computing resources in the next time frame is highest. As applied to FIG. 6, the candidate geographic location C.sub.2 is selected as an alternative candidate geographic location, or as a candidate geographic location where a micro-vehicular cloud should be formed.", here the system is selecting a group of vehicles to form/join the micro vehicular cloud based on the highest amount of unused resources available for the area/group).

Regarding claim 8, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center is a single member of the serverless ad-hoc vehicular network that includes a most computing power relative to the other members of the serverless ad-hoc vehicular network (Paragraph [0014], "In some embodiments, the planner system is operable to instruct the cloud client regarding which vehicle at a geographic location is in a better position to be the coordinator for a micro-vehicular cloud and which vehicles are members of the micro-vehicular cloud.") (Paragraph [0167], "In some embodiments, the selection policy includes a “Highest Resource First” policy", here the system is capable of instructing the cloud regarding which vehicle in a particular group is the best one to be the coordinator).

Regarding claim 9, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein a determination of which vehicle included in the set of sensor rich vehicles is the operation center is made as members of the serverless ad-hoc vehicular network are driving in the roadway environment (Paragraph [0021], "The system where the particular connected vehicle includes an onboard unit having a cloud client that analyzes the rules data to determine whether to form the micro-vehicular cloud at the geographic location based on the current time.", here the system is analyzing data in order to determine whether to form the cloud at the current time which includes while vehicles are on the roadway. 

Regarding claim 10, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the location data correction service is provided by the operation center which does not include an infrastructure device, a base station, a roadside device, an edge server, an edge node, or a cloud server (Paragraph [0110], "In some embodiments, the V2X network 106 is a non-infrastructure network. A non-infrastructure network is any conventional wireless network that does not include infrastructure such as cellular towers, servers or server farms. For example, the V2X network 106 specifically does not include a mobile data network including third-generation (3G), fourth-generation (4G), fifth-generation (5G), long-term evolution (LTE), Voice-over-LTE (VoLTE) or any other mobile data network that relies on infrastructure such as cellular towers, hardware servers or server farms."). 

Regarding claim 11, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center only includes members of the serverless ad-hoc vehicular network that are connected vehicles (Paragraph [0109], "In some embodiments, the micro-vehicular cloud 194 is “stationary” because the geographic location of the micro-vehicular cloud 194 is static; different vehicles constantly enter and exit the micro-vehicular cloud 194 over time.", here the vehicular cloud only includes connected members in a geographic area). 

Regarding claim 12, Jain teaches 
a computer program product included in at least one onboard vehicle computer of an operation center that includes a set of sensor rich vehicles the computer program product comprising computer code that is operable, when executed by the onboard vehicle computer, to cause the onboard vehicle computer to provide a location data correction service by executing steps including (Paragraph [0064], "In FIG. 2B, the executable program instructions in machine-readable storage medium 420 are depicted as legacy car instructions 430, sensor-rich car instructions 440, position determination instructions 450, position providing instructions 460, and/or other instructions.") (Paragraph [0014], "These sensor-rich cars share the road with legacy cars that may not have the inbuilt sensors, cameras, and/or other sophisticated technologies.")
receiving, by the operations center a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle (Paragraph [0018], "For example, the technical solution may receive, by a physical processor of an edge computing device, position data for a legacy car and information about a make and model of the legacy car.")
wherein the set of sensor rich vehicles and the legacy vehicle are connected vehicles (Figure 1 shows the sensor rich cars being connected to legacy cars)
causing a rich sensor set included in the operation center to record sensor data describing geographic locations of objets in a roadway environment that includes the set of sensor rich vehicles and the legacy vehicles (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.")
wherein the objects whose geographic locations are described include the set of sensor rich vehicles and the legacy vehicle (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.")
and wherein the sensor data is more accurate than the legacy location data for describing the geographic location of the legacy vehicle (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car)
determining correction data that describes a variance between the geographic location of the legacy vehicle as described by the sensor data of the legacy location data (Figure 3 shows the process of the present system including 520, "Determine an updated position of the legacy car based on the position data, sensor data, and visual data")
and transmitting, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car")
wherein the second wireless message includes the correction data so that the legacy vehicle receives a benefit by correcting the legacy location data the minimize the variance (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car") (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car). 
However Jain does not explicitly teach that these steps are performed via a serverless ad-hoc vehicular network. 
Altintas teaches a system for forming micro-vehicular clouds at geographic locations via particular connected vehicles including a serverless ad-hoc vehicular network (The specification of the instant application states “In some embodiments, the serverless ad-hock vehicular network is a vehicular micro cloud.” in paragraph [0027]) (Abstract, "The disclosure includes embodiments for controlling whether a particular connected vehicle forms a micro-vehicular cloud at a geographic location"). 
Jain and Altintas are analogous art as they are both generally related to communication methods and systems for interconnected vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the operation center node of Jain with the ad-hoc vehicular network/vehicular micro cloud of Altintas in order to make better use of available computing resources in a geographic area and reduce the cost of the system by eliminating the need for an infrastructure component (Altintas, Paragraph [0002], “Connected vehicles form clusters of interconnected vehicles (e.g., via vehicle-to-everything, i.e., “V2X”) that are located at a similar geographic location. Such clusters are known as “micro-vehicular clouds.” The vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud.”).

Regarding claim 13, claim 13 is similar in scope to claim 2 and therefore is rejected under similar rationale. 
Regarding claim 14, claim 14 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Regarding claim 15, claim 15is similar in scope to claim 4 and therefore is rejected under similar rationale. 

Regarding claim 16, claim 16 is similar in scope to claim 5 and therefore is rejected under similar rationale. 

Regarding claim 17, claim 17 is similar in scope to claim 6 and therefore is rejected under similar rationale. 

Regarding claim 18, claim 18 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Regarding claim 19, claim 19 is similar in scope to claim 8 and therefore is rejected under similar rationale. 

Regarding claim 20, Jain teaches
a system included in an operation center that includes a set of sensor rich vehicles, the system operable to provide a location data correction service and comprising (Abstract, "The edge device may then determine an updated position for the legacy car based on the set of position data for the set of observed cars, the set of visual data, and the set of sensor data and provide the updated position of the legacy car.") (Paragraph [0014], "These sensor-rich cars share the road with legacy cars that may not have the inbuilt sensors, cameras, and/or other sophisticated technologies.")
a processor, a non-transitory memory communicatively coupled to the processor (Paragraph [0026], "In some examples, the sensor-rich car (e.g., car 101N) may comprise a physical processor that implements machine-readable instructions stored in a non-transitory machine-readable storage medium to analyze data from sensors, cameras, LIDAR, and/or other object detection technology in the sensor-rich car")
wherein the non-transitory memory stores executable code that is operable, when executed by the processor to cause the processor to (Paragraph [0064], "In FIG. 2B, the executable program instructions in machine-readable storage medium 420 are depicted as legacy car instructions 430, sensor-rich car instructions 440, position determination instructions 450, position providing instructions 460, and/or other instructions.")
receive, by the operations center a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle (Paragraph [0018], "For example, the technical solution may receive, by a physical processor of an edge computing device, position data for a legacy car and information about a make and model of the legacy car.")
wherein the set of sensor rich vehicles and the legacy vehicle are connected vehicles (Figure 1 shows the sensor rich cars being connected to legacy cars)
cause a rich sensor set included in the operation center to record sensor data describing geographic locations of objets in a roadway environment that includes the set of sensor rich vehicles and the legacy vehicles (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.")
wherein the objects whose geographic locations are described include the set of sensor rich vehicles and the legacy vehicle (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.")
and wherein the sensor data is more accurate than the legacy location data for describing the geographic location of the legacy vehicle (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car)
determine correction data that describes a variance between the geographic location of the legacy vehicle as described by the sensor data of the legacy location data (Figure 3 shows the process of the present system including 520, "Determine an updated position of the legacy car based on the position data, sensor data, and visual data")
and transmit, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car")
wherein the second wireless message includes the correction data so that the legacy vehicle receives a benefit by correcting the legacy location data the minimize the variance (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car") (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car). 
However Jain does not explicitly teach that these steps are performed via a serverless ad-hoc vehicular network. 
Altintas teaches a system for forming micro-vehicular clouds at geographic locations via particular connected vehicles including a serverless ad-hoc vehicular network (The specification of the instant application states “In some embodiments, the serverless ad-hock vehicular network is a vehicular micro cloud.” in paragraph [0027]) (Abstract, "The disclosure includes embodiments for controlling whether a particular connected vehicle forms a micro-vehicular cloud at a geographic location"). 
Jain and Altintas are analogous art as they are both generally related to communication methods and systems for interconnected vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the operation center node of Jain with the ad-hoc vehicular network/vehicular micro cloud of Altintas in order to make better use of available computing resources in a geographic area and reduce the cost of the system by eliminating the need for an infrastructure component (Altintas, Paragraph [0002], “Connected vehicles form clusters of interconnected vehicles (e.g., via vehicle-to-everything, i.e., “V2X”) that are located at a similar geographic location. Such clusters are known as “micro-vehicular clouds.” The vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altintas (US 20190132706) teaches identifying a geographic location for a vehicular micro cloud, Tseng (US 20190132819) teaches providing a service to a vehicle via a macro-vehicular cloud, Gade (US 20190014446) teaches a plurality of micro-vehicular clouds which each include a set of onboard vehicle computers that are operable to provide a set of computing resources to the macro-vehicular cloud via the non-infrastructure network, and Tseng (US 20180146323) teaches providing a storage service for mobile nodes in a roadway area. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662